         CASE 0:19-cv-00097-SRN-DTS Document 5 Filed 02/27/19 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                                       District of Minnesota



Patricia Davis,
                                                         JUDGMENT IN A CIVIL CASE
                                   Plaintiff(s),
v.                                                       Case Number:      19-cv-97 (SRN/DTS)
Quality Inn, Somerset Hospitality LLC, Salman Rizvi,
Owner, Sabeena Rizvi, Natalia Borendenko, General
Manager
                                   Defendant(s).


  ☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
    been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:



     1. This action is DISMISSED without prejudice for lack of jurisdiction.
     2. Plaintiff’s request to proceed in this action pro se [Docket No. 2] is DENIED as moot.



     Date: February 27, 2019                                  KATE M. FOGARTY, CLERK

                                                                     s/Jennifer Beck
                                                         (By) Jennifer Beck, Deputy Clerk
